Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 04/27/2021 are pending for examination.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 9-16 are to a process comprising a series of steps, clams 1-8 to a system /apparatus, and claims 17-20 to manufacture which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. A system for creating and managing a data store for stored value mediums, the system comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to: 
receive an indication of information associated with a stored value medium, wherein the information includes a balance of resources associated with the stored value medium and an identifier of the stored value medium; 
populate the data store with the information associated with the stored value medium, wherein the data store includes a table to link the information associated with the stored value medium with at least one of: a user identifier of a user associated with the stored value medium, a card identifier of a card associated with the user, or an entity identifier of an entity associated with the stored value medium; 
 receive an indication of an exchange associated with at least one of the user identifier of the user, the card identifier of the card, or the entity identifier of the entity, wherein the indication of the exchange includes an amount of the exchange, and wherein the exchange is not associated with the stored value medium; 
search the data store using at least one of the card identifier of the card, the user identifier of the user, or the entity identifier associated with the entity to identify the information associated with the stored value medium indicated in the data store; and 
communicate, with a backend system, to enable the exchange to be at least partially completed using the resources associated with the stored value medium based on searching the data store to identify the information associated with the stored value medium.


Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
 The claim 1 recites the limitations of receiving an indication of an exchange associated with at least one of the user identifier of the user, the card identifier of the card, or the entity identifier of the entity, wherein the indication of the exchange includes an amount of the exchange, and wherein the exchange is not associated with the stored value medium, searching the data store using at least one of the card identifier of the card, the user identifier of the user, or the entity identifier associated with the entity to identify the information associated with the stored value medium indicated in the data store; and communicate, with a backend system, to enable the exchange to be at least partially completed using the resources associated with the stored value medium based n searching the data store to identify the information associated with the stored value medium. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, cover performance of the limitation related to a commercial activity falling within “Certain Methods of Organizing Human Activity” but  for the recitation of “by one or more processors”.  That is, other than reciting “by one or more processors” nothing in the claim elements precludes the steps from practically being performed manually.   For example, but for the “by one or more processors” language, the claim encompasses receiving an indication from a  user holding a stored value medium such as a first gift card a user to conduct an exchange, which can be a transaction for purchase of another  gift card or an item, checking the data for the first gift card in a database to identify the information stored related to the first gift card and if the transaction can be satisfied conduct the transaction. The mere nominal recitation of by one or more processors does not take the claim limitations out of the “certain Methods of Organizing human activity  grouping.    Thus, the claim 1 recites an abstract idea, as per “2019 PEG”.
The other two independent claims 9 and 17 also recite similar limitations as discussed for claim1 for Step 2A, prong one analysis. Accordingly claims 9 and 17 are analyzed on the same basis as based for claim 1 above and recite “Certain Methods of Organizing Human Activity”.   Since dependent claims 2-8, 10-16, and 18-20 include the limitations of base claims 1, 9, and 17 respectively, they recite “Certain Methods of Organizing Human Activity”.
Thus, all pending claim 1--20 recite an abstract idea.

Step 2A Prong 2 analysis:
Claims 1--20: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components comprising one or more processors implementing the steps to receive an indication of information associated with a stored value medium, wherein the information includes a balance of resources associated with the stored value medium and an identifier of the stored value medium, and to populate the data store with the information associated with the stored value medium, wherein the data store includes a table to link the information associated with the stored value medium with at least one of: a user identifier of a user associated with the stored value medium, a card identifier of a card associated with the user, or an entity identifier of an entity associated with the stored value medium. The receiving step comprising data including a balance of resources associated with the stored value medium and an identifier of the stored value  is recited at a high level of generality (i.e. as a general means of gathering information on the stored value card  for entering and storing this data in a database), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The  populating step requiring to input information including the balance and the identifier in a database is also recited at a high level of generality (i.e. as a general means of storing data for future use of the stored value card ), and amounts to mere post solution storing, which is a form of insignificant extra‐solution activity.  The language that the “  the data store includes a table to link the information associated with the stored value medium with at least one of: a user identifier of a user associated with the stored value medium, a card identifier of a card associated with the user, or an entity identifier of an entity associated with the stored value medium”, merely describe the database what it has available stored information/data but does not recite any active function being implemented by a processor. The one or more processor merely describes how to generally “apply” the otherwise commercial related steps in a generic or general-purpose vehicle control environment.  The one or more processors are recited at a high level of generality and are  merely automate the steps of receiving an indication of an exchange associated with at least one of the user identifier of the user, the card identifier of the card, or the entity identifier of the entity, wherein the indication of the exchange includes an amount of the exchange, and wherein the exchange is not associated with the stored value medium, searching the data store using at least one of the card identifier of the card, the user identifier of the user, or the entity identifier associated with the entity to identify the information associated with the stored value medium indicated in the data store; and communicate, with a backend system, to enable the exchange to be at least partially completed using the resources associated with the stored value medium based n searching the data store to identify the information associated with the stored value medium.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 1  is directed to the abstract idea. Since the other two independent claims 9 and 17 recite similar limitations as those of claim 1, they are analyzed on the same basis as claim 1 and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Examiner has reviewed the limitations dependent claims 2-8, 10-16, and 18-20 which are merely extension of the same idea and steps discussed for independent claims 1, 9, and 17 and even in combination, the additional elements of dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Claims 2, 10, and 18 recite limitations directed to displaying the stored information associated with the stored value medium and link this information to the user identifier and receive the indication of the information input by the user via his user device, which are generic functions related to processing information representing insignificant extra solution activity and  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 3-6, 8, 11 13, 14, 16 19-20 recite limitations directed to generic functions of processing data related to receiving data, transmitting/communicating data, identifying data, updating data which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 7, and 15 directed to generic functions of carrying out risk analysis, , populate the data store and transmit an indication, which are generic functions do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 12 merely describes that the database is linked with the entity and indicates different information associated with a plurality of stored value mediums which does do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Thus claims 1-20 are directed to an abstract idea.



Step 2B analysis:	The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amounts to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, storing, processing data such as inputting or entering data,  transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, processing data such as inputting or entering data,  transmitting, storing, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Thus claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-18, and 20 are rejected under 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2)    as being anticipated by Blackhurst et al. [US 20140101044 A1], hereinafter Blackhurst

Regarding claim 1, Blackhurst teaches a system for creating and managing a data store for stored value mediums, the system comprising: one or more memories; and one or more processors, coupled to the one or more memories [See Fig.2 system “230” connected to a user’s device 240 and paras 0068—0069 and 0076—0080], configured to: 
receive an indication of information associated with a stored value medium, wherein the information includes a balance of resources associated with the stored value medium and an identifier of the stored value medium; populate the data store with the information associated with the stored value medium, wherein the data store includes a table to link the information associated with the stored value medium with at least one of: a user identifier of a user associated with the stored value medium, a card identifier of a card associated with the user, or an entity identifier of an entity associated with the stored value medium [See para 0169, “ The database described herein comprises a list of aliases and a list of gift cards associated with each alias in the list of aliases. The system receives the database (or information to be input into the database) from the financial institution associated with the account (and/or from a merchant associated with the gift card). Therefore, the database comprises a database record for each alias and a database record for each gift card associated with each alias. The database record for each gift card may comprise any information associated with a gift card as described herein. As described herein, information associated with the card may include an identification code (e.g., card number) associated with the gift card, an amount or balance of the gift card, a merchant or merchant category associated with the gift card, type of purchases for which the card can and/or cannot be used, expiry date of the card, authentication credentials (e.g., personal identification PIN code) associated with the card, periodic transaction assessment associated with the card, a name of the user assigned to the gift card, or the like.”. The gift card in Blackhurst corresponds to the claimed stored value medium. Necessary information including the balance and an identifier of the gift card, the expiry date a user identifier and the merchant’s name [entity identifier]  is received and is stored in a  database. See also Figs 6 and 7 showing providing a gift cards’ information including the balance, card identifier,  merchant [entity] identifier and a Pin Code.];
 receive an indication of an exchange associated with at least one of the user identifier of the user, the card identifier of the card, or the entity identifier of the entity, wherein the indication of the exchange includes an amount of the exchange, and wherein the exchange is not associated with the stored value medium; search the data store using at least one of the card identifier of the card, the user identifier of the user, or the entity identifier associated with the entity to identify the information associated with the stored value medium indicated in the data store; and communicate, with a backend system, to enable the exchange to be at least partially completed using the resources associated with the stored value medium based on searching the data store to identify the information associated with the stored value medium [see paras 0050—0051 and para 0002: [0050] Referring now to FIG. 1At block 110, the method comprises receiving information associated with a gift card. At block 120, the method comprises associating the gift card with the account (e.g., a financial institution account). At block 130, the method comprises receiving information associated with a transaction. At block 140, the method comprises determining the transaction qualifies for the gift card. At block 150, the method comprises applying funds associated with the gift card to the transaction.[0051] The system (e.g., a system associated with the financial institution) is configured to associate funds associated with the gift card with a transaction associated with a merchant that issued the gift card. Therefore, a transaction qualifies for the gift card when the transaction is associated with a merchant that issued the gift card. Additionally, if the gift card is restricted to certain predetermined types of purchases (e.g., electronics, items over $10, or the like), then the transaction qualifies for the gift card if the transaction matches one of the predetermined types of purchases. Para 002 ” Embodiments of the invention are directed to systems, methods, and computer program products for processing information associated with a transaction that qualifies for a gift card. In some embodiments, an apparatus is provided for processing information associated with a transaction that qualifies for a gift card. The apparatus comprises a memory; a processor; and a module stored in the memory, executable by the processor, and configured to: receive information associated with a transaction executed using a payment method associated with an account, the information including an alias associated with the account and an amount of the transaction; determine, based on accessing a database, whether the alias is associated with a gift card; in response to determining the alias is associated with the gift card, determine whether the transaction qualifies for the gift card; and in response to determining the transaction qualifies for the gift card, apply a balance of the gift card to the amount of the transaction.. These excerpts disclose receiving an indication for exchange that is a transaction for purchase,  which is not associated with the stored value of the gift-card, is  executed. In Blackhurst the term transaction corresponds to the exchange in the claim, as confirmed in the Applicant’s Specification para 0017, “A transaction may be referred to herein as an exchange, an electronic exchange, a transfer, a sale, a purchase, and/or other similar terms”. See Fig.1 and associated paras 0050—0051, 0057, 0064. , ]. 

Regarding claim 2, Blackhurst teaches that the system of claim 1, wherein the one or more processors are further configured to:  transmit, to a user device associated with the user, a user interface for display by the user device, wherein the user interface enables the one or more processors to receive the information associated with the stored value medium and to link the information associated with the stored value medium to the user identifier of the user; and wherein the one or more processors, to receive the indication of the information associated with the stored value medium, are configured to: receive, from the user device, the indication of the information associated with the stored value medium that is input to the user device via the user interface [See Figs 3-7 and associated text para 0083 which discloses presenting a user interface to a user’s device wherein information on gift cards is provided linked to the user’s account [corresponds to the user’s identifier] and then the user interface receives input associated with a gift card]]

Regarding claim 3, Blackhurst teaches a system of claim 1, wherein the one or more processors are further configured to: determine an updated balance associated with the stored value medium after enabling the exchange to be at least partially completed using the resources associated with the stored value medium; and update an entry included in the data store associated with the stored value medium to reflect the updated balance of the stored value medium [See para 0005, “ the module is configured to add information associated with the gift card to the updated transaction information prior to transmitting the updated information, wherein the information associated with the gift card comprises an updated balance of the gift card after applying the balance of the gift card to the amount of the transaction..”].

Regarding claim 5, Blackhurst teaches that the system of claim 1, wherein the one or more processors are further configured to: identify an indication to update the information associated with the stored value medium included in the data store; and update an entry included in the data store associated with the information associated with the stored value medium, wherein updating the entry includes modifying information indicated by the entry or removing the entry from the data store [ see paras 0003—0007 which disclose that after a transaction/exchange is executed the system updates the balance in the gift-card/stored value medium and as well the database records are updated and the indication of updated balance is also transmitted to a financial institution associated with the user’s account..

Regarding claim 6, Blackhurst teaches that the system of claim 5, wherein the one or more processors, to identify the indication to update the information, are configured to: identify at least one of: that the exchange has been at least partially completed using the resources associated with the stored value medium, that an exchange has been completed using the resources associated with the stored value medium, or that an expiration date of the stored value medium has expired [see para 0052, “ The gift card may or may not have an expiry date. If the gift card has an expiry date, funds associated with the gift card may not be utilized after the expiry date for any transactions executed by the user. If the system redeems the entire amount (or a partial amount) of the gift card prior to the expiry date (and prior to any transactions that qualify for the gift card), the redeemed amount of gift card funds may be available to the user even after the expiry date of the gift card”].

Regarding claim 7, Blackhurst teaches that the system of claim 1, wherein the one or more processors are further configured to: perform a risk analysis associated with the stored value medium to obtain a risk score for the stored value medium, wherein the risk score indicates a risk level associated with enabling exchanges that are not associated with the stored value medium to be at least partially completed using the resources associated with the stored value medium; and wherein the one or more processors, to populate the data store with the information associated with the stored value medium, are configured to: populate the data store with the information associated with the stored value medium if the risk score satisfies a threshold; or transmit, to a user device associated with the user, an indication that the stored value medium cannot be stored in the data store if the risk score does not satisfy the threshold [ See paras 0124-0126, “0124] The offer is transmitted to the user (and/or the gift card is issued to the user's account in process flow 1500) based on the user not being excluded by at least one user exclusion rule and the merchant not being excluded by at least one merchant exclusion rule. The at least one user exclusion rule comprises at least one of an affinity exclusion rule, a risk exclusion rule, or an account exclusion rule, ……..[0125] As used herein, a user exclusion rule is a rule that excludes some users from receiving offers. …[0126] In some embodiments, the at least one user exclusion rule comprises a risk exclusion rule. Therefore, if a user is determined to be a risky user (e.g., has a credit score lower than a predetermined threshold), the user is excluded from receiving an offer. ]. These excerpts from Blackhurst disclose considering a threshold of risk score such as a credit score of the user to be allowed to be provided with a stored value medium [gift card in Blackhurst] or otherwise not.  

Regarding claim 8,Blackhurst teaches that the system of claim 1, wherein the one or more processors, to communicate with the backend system to enable the exchange to be at least partially completed using the resources associated with the stored value medium, are configured to: transmit, to the backend system associated with the exchange, an indication of the identifier of the stored value medium; receive, from the backend system, an indication of at least one of: that the stored value medium is valid, or a current balance of the stored value medium; and communicate, with the backend system, to at least partially complete the exchange using an amount of resources indicated by the current balance of the stored value medium [See paras 0056 and 0057 which disclose executing a transaction/exchange partially [see para 0056] and in order to do that the system receives card information from the user of the gift card [stored value medium] including the card number [see para 0057] and in response receiving the valid amount to be used for partially completing the exchange/transaction [see para 0056].

Regarding claims 9-10, 14, 15  their limitations are similar to the limitations of claims 1-2, 5 and 7  and are covered in the analysis of claims 1-2, 5  and 7 respectively as being anticipated by Blackhurst.

Regarding claim 11, Blackhurst teaches that the method of claim 10, further comprising: receiving, from the user device, the indication of information associated with the stored value medium; determining an offer for the stored value medium based on the balance of resources associated with the stored value medium and a risk score associated with the stored value medium, wherein the offer indicates an amount of resources to be transferred to an account of the user if the offer is accepted or a payment medium to be provided in exchange for the stored value medium; transmitting, to the user device, an indication of the offer; receiving, from the user device, an indication that the offer has been accepted; and transferring the amount of resources to the account of the user or providing the payment medium based on the receiving the indication that the offer has been accepted [see paras 0118—0119 and paras 0124 and 0126. Paras 0118-0119 teaches that the system provides an indication of an offer determined by an entity based on gif-card balance which can be accepted or rejected by the user , but if he accepts/activates the offer , the offer is automatically associated with the user’s account. Paras 0124 and 0126 teach considering a threshold of risk score such as a credit score of the user to be allowed to be provided with a stored value medium [gift card in Blackhurst] or otherwise not.  
  
Regarding claim 12, Blackhurst teaches that the method of claim 9, wherein the database is linked with the entity associated with the stored value medium and indicates information associated with multiple stored value mediums, wherein the multiple stored value mediums are associated with multiple users [see para 0169, “ The database described herein comprises a list of aliases and a list of gift cards associated with each alias in the list of aliases. The system receives the database (or information to be input into the database) from the financial institution associated with the account (and/or from a merchant associated with the gift card). Therefore, the database comprises a database record for each alias and a database record for each gift card associated with each alias. The database record for each gift card may comprise any information associated with a gift card as described herein. As described herein, information associated with the card may include an identification code (e.g., card number) associated with the gift card, an amount or balance of the gift card, a merchant or merchant category associated with the gift card, type of purchases for which the card can and/or cannot be used, expiry date of the card, authentication credentials (e.g., personal identification PIN code) associated with the card, periodic transaction assessment associated with the card, a name of the user assigned to the gift card, or the like”. The multiple gift-cards in Blackhurst correspond the claimed multiple stored value mediums, wherein the multiple stored value mediums are associated with multiple users and their information is stored in a database linked with a merchant, which corresponds to the claimed entity term. 

Regarding claim 13, the limitations, “ The method of claim 9, wherein receiving the indication of the exchange comprises: receiving the indication of the exchange that is associated with the entity and is associated with a first user that is different than a second user that is associated with the stored value medium; and wherein communicating with the backend system to enable the exchange to be at least partially completed using the resources associated with the stored value medium comprises: transmitting, to the backend system, a medium indicator that indicates the identifier associated with the stored value medium; receiving, from the backend system, a resource indicator that identifies an amount of resources associated with the stored value medium have been applied to the exchange; and updating an entry in the database associated with the stored value medium to reflect an updated balance of the resources associated with the stored value medium based on the amount of resources associated with the stored value medium have been applied to the exchange”, are already covered in the analysis “, are already considered in the analysis of claims 1, 8  and 9 except for the limitations the exchange that is associated with the entity and is associated with a first user that is different than a second user that is associated with the stored value medium. Blackhurst teaches where two users are involved for a transaction/exchange , see paras 0132—0134’, “Referring now to FIG. 16, a general process flow 1600 is provided for splitting a gift card. The process flow may be executed by a system described herein. At block 1610, the method comprises receiving information associated with a gift card, the gift card associated with a merchant. At block 1620, the method comprises associating the gift card with an account (e.g., a financial institution account). At block 1630, the method comprises enabling selection of an option to split the gift card into a first portion (e.g., a first new gift card) and a second portion (e.g., a second new gift card). The present invention enables a user to split a gift card, and transmit the new gift cards to other users. When a second user receives the gift card from the user, the second user may either accept (e.g., activate) or reject the gift card. If the second user activates the gift card, the gift card becomes activated with the second user's account. As used herein, a gift card split may also be referred to as a new gift card. The user may use any of the transmission methods described herein to transmit (or transfer or re-gift) a gift card (e.g., the original gift card or the new gift card after splitting the original gift card) to a second user or to multiple second users.”.  Here the user and second user in Blackhurst, as drafted, relates to a second user  and first user respectively, such that they are different and the user [second user in the claim] is associated with gift card [stored value medium] that is used for a transaction to split into two and the split gift card can be associated with the second user [first user in the claim].

Regarding claim 16, Blackhurst teaches that the method of claim 9, wherein communicating with the backend system to enable the exchange to be at least partially completed using the resources associated with the stored value medium comprises: communicating, with the backend system, to at least partially complete the exchange using resources associated with multiple stored value mediums that include the stored value medium, wherein the multiple stored value mediums are associated with the entity and information associated with the stored value mediums is stored in the database [It was already discussed in the analysis of claim 1 that Blackhurst teaches enabling the exchange to be at least partially completed using the resources associated with the stored value medium and further teaches using multiple stored gift-cards [stored value mediums] to complete an exchange/ transaction, see paras 0022 “the gift card comprises multiple gift cards, and applying the balance of the gift card comprises: applying a balance of a merchant-specific gift card to the amount of the transaction, in response to determining the amount of the transaction is still not zero, applying a balance of a category-specific gift card to the amount of the transaction, and in response to determining the amount of the transaction is still not zero, applying a balance of a generic gift card to the amount of the transaction.”, and para 0047, “ the present invention enables a user to associate a gift card with a user's account (e.g., a financial institution account). The invention enables the user to efficiently use the funds associated with a gift card. Additionally, the invention enables a user to utilize funds associated with multiple gift cards using a single payment method (e.g., an electronic or physical payment card associated with the user's account). It was already discussed that gift-cards are stored in a  database,  see para 0169.

Regarding claims 17-18 and 20, their limitations are similar to the limitations of claims 1-2, and 8 and accordingly, claims 17-18, and 20 are analyzed as being anticipated by Blackhurst based on same analysis established for claims 1-2 and 8 above.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. [US 20140101044 A1], hereinafter Blackhurst.

Regarding claim 4, Blackhurst teaches that system of claim 1, wherein the one or more processors are further configured to: receive, from a user device associated with the user, a request associated with current information associated with the stored value medium; identify, in the data store, the current information associated with the stored value medium [See para 0084, “At block 830, the method comprises transmitting a redemption request to an entity, the redemption request for redeeming funds associated with the gift card. At block 840, the method comprises receiving funds associated with the gift card from the entity (e.g., based on selling the gift card to the entity). Funds associated with the gift card may comprise credit, debit, or the like. As used herein, receiving funds associated with the gift card enables the system to provide a credit associated with the received amount to the user. This credit is visible to the user as the amount associated with the gift card (may also be referred to as gift card funds); , wherein the current information includes a balance associated with the stored value medium after enabling the exchange to be at least partially completed using the resources associated with the stored value medium [see paras 0002, and 0050-0051 as already discussed for claim 1; and transmit, to the user device, a user interface for display by the user device that indicates the current information associated with the stored value medium [See Figs 6-7 and as already discussed for claim 2 above. Blackhurst  fails to disclose that an updated balance is displayed to the user after exchange/transaction is executed. Since Blackhurst already teaches updating the balance after a transaction/exchange [see para 0005, “ the module is configured to add information associated with the gift card to the updated transaction information prior to transmitting the updated information, wherein the information associated with the gift card comprises an updated balance of the gift card after applying the balance of the gift card to the amount of the transaction.”],  it would be obvious to an ordinary skilled in the art to have modified Blackhurst to incorporate the concept of displaying the updated balance to the user as well because it would help him to know the updated balance in the gift-card for future transactions. 

Regarding claim 19, its limitations are similar to the limitations of claim 4 and accordingly claim 19 is analyzed as unpatentable over Blackhurst based on same analysis as established for claim 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(i)	Fellner [See claim 1 discloses a computer-implemented method for enabling a cashless transaction, comprising receiving a stored value request; using a computer to establish on a computer readable medium a stored value account including both a general stored value account and at least one category specific stored value subaccount.
(ii)	Suh [US20190164148 A1;see para 0010] discloses selling gift cards in secondary marketplace.
(iii)	Ronayne [US 20120262468 A1; see Abstract] discloses integrating functionality of a stored value card, or a gift card, into a digital picture frame. The stored value digital picture frame may include an attachment device for attaching the frame to a keychain or keyring. The method includes sensing an account identifier from an account identifying device included in the frame, associating the identifier with an account, and taking some action involving the account such as reading the account balance.
(iv)	Dinkin et al. [US20100030654 A1; see para 0008] discloses methods, systems, and computer readable media for peer-to-peer third party distribution of gift cards and peer-to-peer transaction routing therefor. 
	NPL reference:
	(vi)	Technological lifeboat rescues Sand from storm; President bets on database software to boost company: [FINAL Edition] Bryan, Jay. Edmonton Journal [Edmonton, Alta] 29 Jan 1997: D.13; retrieved from Dialog database 11/21/2022; discloses that a retailer can look up the records for a particular customer holding the store's credit card by entering a customer’s telephone number or an unique identifier in an existing database system 
Foreign reference:
(vii)	GB 2406185 A discloses first storage means for storing at least one value identifier associated with a monetary value; second storage means for storing at least one on-line account record, said at least one stored on-line account record including an account record identifier and an account balance; first input means for receiving a value identifier, second input means for receiving an account record identifier, and control means for transferring a monetary value associated with said at least one stored value identifier to an account balance of said at least one stored on- line account record responsive to a match between a received value identifier and said at least one stored value identifier, and a received account record identifier and said at least one stored on-line account record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625